EXHIBIT A

Reviewer ID: Douglas Theener_2019~10-23 13:07:48

Case 19-42329-BDL Doc 35-1 Filed 10/25/19 Ent. 10/25/19 16:23:29 Pg.1of 21
* Washington ’
OT inrtuat © & # é
Sa
rd

October 13th, 1998

Ah»

 

 

41627 6TH AVE SW, PUYALDUP, WA 98371.
Property Address)

4. PARTIES
"Borrower? means each person signing at the end of this Note, and the person’s successors and assigns. “Lender” means

WASHINGTON MUTUAL BANK, a Washington Corporation
lig successors and assigns.

 

2, BORROWER'S PROMISE TO PAY; INTEREST
in retum for a loan received from Lender, Borrower promises to pay the principal sum of ONE HUNDRED THIRTEEN

‘THOUSAND FORTY-FOUR _& 00/100-~-

Dollars (U.S. § 113,044. 00----- }, plus interest, to the order of Lender. Interest will be charged on unpaid principal, from the
date of disbursement of the loan proceeds by Lancer, at the rate of SIX & ONB-HALP

per cent ( 6.500_%) per year until the full amount of principal has been paid,

3. PROMISE TO PAY SECURED
Borrower's promise to pay is secured by a mortgage, deed of trust or similar security instrument that ig dated the same date as this

Note and celled the “Security Instrument.” The Security instrurnent protects the Lender from losses which might result #? Borrower
defaults under this Note.

4, MANNER OF PAYMENT
(A) Tima

Borrower shalt make a payment of principal and Interest to Lendar on the ist day of each month beginning on
December, 1998 _ Any principal and interest remaining on the ist day of November, 2028

 

will be due on that date, which is called the maturity date.

(B) Place
Payment shall be made at WASHINGTON MUTUAL BANK, 1201 THIRD AVENUE, SEATTLE, WA 98101

- or at such place as Lender may designate In writing by notice to Borrower.

 

{C) Amount
Each monthly payment of principal and Interest will be in the amount of U.S. $714.52 , This
amount will be part of a larger monthly payment required by the Security Instrument, that shall be applied fo principal, Interest and other

items in the order deserlbed in the Security Instrument.

{D) Allonge to this Note for Payment Adjustments
if an allonge providing for payment adjustments is executed by Borrower together with this Note, the covenants of the allongs
shall be incorporated into and shall amend and supplement the covenants of this Note as ff the allonge were a part of this Note, [Check

applicable box]
C1] Growing Equity Alionge (] Graduated Payment Allonge C) Other [specify]

5, BORROWER'S RIGHT TO PREPAY
Borrower has the right to pay the debt evidenced by this Note, in whole or in par, without charge or penalty, on the first day of any

month, Lender shall accept prepayment on other days provided that Borrower pays interest on the amount prepaid for the remainder of
the month to the extent required by Lencier and permitted by requiations of the Secretary. if Borrower makes a partlal prepayment, there
will be no changes In the due date or in the amount of the monthly payment unless Lender agrass in writing to those changes.

6, BORROWER'S FAILURE TO PAY
(A) Late Charge for Overdue Payments
if Lender has not received the full monthly payment required by the Security instrument, as described in Paragraph 4(C) of this

Note, by the end of fifteen calendar days alter the payment is due, Lender may collect a late charge in the amount of FOUR,
per cent ( 4.000 _%) of the overdue amount of each payment,

 

(B) Default
if Borrower defaults by falling to pay in full any monthly payment, then Lender may, except as limited by requiations of the

Seeretary In the case of payment defaults, require immediate payment in full of the principal balance remaining due and all accrued
interest. Lender may choose not to exercise this option without waiving fis rights In the event of any subsequent default. In many
circumstances regulations issued by the Secretary will limit Lender's rights to require immediate payment in full In the cass of payment
defaults, This Note does not authorize acceleration when not permitted by HUD regulations. As used in this Note, “Secretary” means
the Secretary of Housing and Urban Development or his or her designee.

{C) Payment of Costs and Expenses
if Lender has required immediate payment In full, as described! above, Lender may require Borrower to pay costs and
expenses Including reasonable and customary aitorney's fees for enforcing this Note to the extent not prohibited by applicable law.
Such feas and costs shall bear Interest from the date of disbursement al the same rate as the princlpal of this Note,

Fa late Fixed Rate Nota (6/96) Page 1 of 2 Reviewer ID: Douglas Theener 2019-10-23 13:07:48
: ian —~ —

 

 

al

 
 

eo .

7. WANERS
Borrower and any other person who has obligations under this Note waive ihe rights of presentment and notice of dishonor.

"Presentment" means the right to require Lender to dernand payment of amounts due. "Notice of dishonor’ means the right to require
Lender to give notice to other persons that amounts due have nat been paid.

8, GIVING OF NOTICES
Unless applicable law requires a different method, any notice that must be given to Borrower under this Note will be given by

delivering it or by mailing it by first class mall to Borrower at the property address above or at a diferent address if Borrower has given
Lencier a notice of Borrower's different address.

Any notice that must be given to Lander under this Note will be given by first class mall to Lencer at the address stated In
Paragraph 4(B) or al a different address if Borrower is given notice of that different addrass.

9, OBLIGATIONS OF PERSONS UNDER THIS NOTE

if more than one person signs this Nofe, each person is fully and personally obligated to keep all of ihe promises macie in this Note,
including the promise to pay the full amount owed. Any person who is a guarantor, surety or ancorser of this Note is also obligated to
do these things. Any person who takes over these obligations, including ths obligations of a guarantor, surety or endorser of this Note,
is also obligated to keep all of the promises mace in this Note. Lender may enforce is rights under this Note against each person
individually or against all signatories together. Any one person signing this Note may be required to pay all of the amounts owed under

ihis Note.

BY SIGNING BELOW, Borrower accepis and agreas to ihe terms and covenants contained in this Note.

x peace Late. Desh. L)

ERICKA A MICHAL

FHA Multistate Flzed Rate Note (10/95) Page 2 or 2 Reviewer ID: Douglas Theener 2019-10-23 13:07:48
23588 (8-95) so sane! an

.Case-19.42329-BDIL—_Doee-35-1_ Filed -40/25/49-—Ent-10/25/49-16:23:29-—Pg: 3 of 21

 

 
 

ALLONGE TO MORTGAGE NOTE

 

NOTE DATED: October 13, 1998

LOAN AMOUNT: 113,044.00

MORTGAGOR: Ericka A. Michal

PROPERTY ADDRESS: 16276" AVE SW
PUYALLUP, WA 98371

Allonge to one certain Mortgage Note dated October 13, 1998 in favor of
WASHINGTON MUTUAL BANK, a Washington Corporation, executed by
Bricka A. Michal

Pay to the order of JPMorgan Chase Bank, National Association

Without Recourse

SELLER: JPMORGAN CHASE BANK, N.A. SUCCESSOR IN
INTEREST BY PURCHASE FROM THE FEDERAL
DEPOSITINSURANCE CORPORATION, AS RECEIVER
FOR WASHINGTON MUTUAL BANE

BY: Ve Al. Koveca—

Leatrice N. Rogers/Assistant(V ice President
Authorized Officer

Reviewer ID: Douglas Theener 2019-1

O
WU
‘wy,
WS)
D
)
)
@
D

aud 1 herdddeaah okedretdatmska gee hiN
€39 Fe pespeafanes 2

= ne ee
yy. + U

 

~23 23:07:48
 

   
   
    
   
 
 
 
 
    

InstitutionHistory Page 1 of 1

FFIEC home | ee
Bae eo

Ce L Disclaimer i"

nt fional nee fee ei.

A een of financial data and institution characteristics
feellietiging dita parce aa gce hits

ee ee
(ig @utc ecg | eel — -

 

Institution History for WASHINGTON MUTUAL BANK ( 1222108)

6 institution history record(s) found. <Previous Page 1.-; Next>

 

Event . :
Date _ Historical Event ee

a een a8 wa wee ree som ee ey em nent at

4988-09-06 AMERICAN SAVINGS, A FEDERAL SAVINGS 3 AND. LOAN ; ASSOCIATION located at 343 EAST
MAIN STREET, STOCKTON, CA was established as a Savings & Loan Association.

AMERICAN SAVINGS, A FEDERAL SAVINGS AND LOAN ASSOCIATION was renamed to
4988-12-28 AMERICAN SAVINGS BANK, F. A. and moved to 400 EAST MAIN STREET STOCKTON, CA and
changed | from Savings & Loan Association to Federal Savings Bank.

1897-10-01 AMERICAN SAVI NGS BANK, F, A, was renamed fo WASHINGTON MUTUAL BANK, FA,

2005~ 04-04 WASHINGTON MUTUAL BANK, FA was renamed to WASHINGTON MUTUAL BANK,
2005-09-23 WASHINGTON MUTUAL BANK moved to 2273 NORTH GREEN VALLEY PARKWAY
HENDERSON, NV.

WASHINGTON MUTUAL BANK failed. JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

2008-09-26 quired the remaining assets.

 

 

 

Page 1 of 7

NiC Home | FAQ | Helo | Contact Us

 

he: /borww. ffiee. goviniepubweb/nioweb/lastitntion! istry. aspx Parity RSSD 21 POS Re FIS/ DOIN 79 FF 07 }

“DUC SST FIO Urea lo” EM. LUl25/10 O20. 20~PG. > OF
 

\y " PIERGE COUNTY, A
8t FA10160480
10-16-1998 12219 pn

, Fes Aut: $12.00

WASHINGTON MOTUAL

Loan Servicing

P.O. Box 91006, SASO304
Seattle, WA 98111

State of Washingtan
Washington
mae Mutual DEED OF TRUST

THIS DEED OF TRUST (‘Securiy Instrument) is made on Coober sth,
The granioris BRICKA A MICHAL, an unmarried. individual

 

 

(Borrower). The trustes Is TRANSNATTON, an Arizona Corporation.
(Trustee). The beneficiary is WASHINGTON MUTUAL BANK. @
Washington Corporabiorwhich Is organized and existing under tha laws of _Washinaton

120) THIRD AVENUE, SEATTLE, WA 98101

and whose address is

 

eqvemunnunnnecian-sennuenvmnentrimonianuaimnancenamants
(‘Lender’). Borrower owas Lender the principal sum of

ONE HUNDRED THIRTEEN THOUSAND FORTY-FOUR & 00/100--~
Dollars (U.S. $113 044.00 }. This dabi is evidenced by

Borrowers note dated the same date as this Security instrument (‘Note’), which provides for monthly payrnerits,
with the full debi, # not pald earlier, due and payable on vo . Ths
Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and
all renewals, extensions and modifications; (6) the payment of ail other sums, with interest, advanced under
paragraph 7 to protect the security of this Security Instrument; and (c) tha parformance of Borrower's covenants
and agreements under this Securlty instrument and the Note. For this purpose, Borrower irrevocably grants and
conveys to Trustee, in trust, with power of sale, the following described properly located in
PIERCE County, Washington:

THE SOUTH 109 FEET OF THE EAST HALF OF LOT 2, BLOCK 6 OF CLARKSCREER
ADDITION, AS PER PLAT RECORDED IN VOLUME 12 OF PLATS, PAGE 24, RECORDS oF
PYERCE COUNTY AUDITOR; SITUATE IN THE CITY OF POYALLUP, COUNTY OF PIERCE,

ark

which has the address of1 607 STH AVE SW '
[Stray]

Washington (Property Address’);
iCity] {Zip Code]

TOGETHER WITH all the Improvements now or herealter erected on the property, and all easements,
rights, appurtenances, rents, royaitles, mineral, oll and gas rights and profits, water rights and stock and all
axtures now or hersafter a part of the property. All raplacaments and additions shall also be covered by this
Security Instrument, Ail of the foregoing is referred to in this Security instrument as the "Property."

BORROWER COVENANTS that Borrower is lawfully selzed of the estate hereby conveyed and has the
right to morigage, grant and convey the Property and that thea Properly is unencumbered, except for
ancumbrances of record. Borrower warrants and will defend gonerally the ttle to the Property against all claims
and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenanis for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security Instrument covering real properly.

 

 

   

Borrower and Lender covenant agree as follows:

UNIFORM COVENANTS.

4. Payment of Principal, interest and Late Charge, Borrower shall pay when due the principal of, and
interest on, the debt evidenced by the Note and late charges dua under the Note,

FHA Washington Deed of Trust (10/95)
2E53A (02-97) Paga 1 of S

98101604

Reviewer ID: Douglas _T

 

 
  

8G

eaner 2019-1

5-23 13:07:48

 

‘1
 

 

2. Monthly Payment of Taxes, Insurance, and Other Charges. Borrower shall include in each monthly
payment, together with the principal and interest as set forth in the Note and any late charges, a sum for (a)
faxes and special assessmenis levied or to be levied against the Property, (b) leasehold paymants or ground
rents on the Property, and (c) premiums for insurance required under Paragraph 4. In any year in which the
Lender must pay a mortgage Insurance premium to the Secretary of Housing and Urban Development
Secretary’), or in any year in which such premium would have been required if Lender still held the Securlty
instrument, each monthly payment shall also include either (j} a sum for the annual mortgage insurance
premium to be paid by Lender to the Secretary, or (ij a monthly charge instead of a morigage insurance
premium if this Security Instrument is held by the Secretary, in a reasonable amount to be determined by the
Secretary. Except for the monthly charge by the Secretary, thase tems are called "Escrow items" and the sums
paid to Lender are called "Escrow Funds.”

Lender may, at any time, collect and hold amounts for Escrow items in an aggregate amount not to
exceed the maximum amount that may be required for Borrower's escrow account under the Real Estate
Settlement Procedures Act of 1974, 12 U.S.C. Section 2601 st sea. and implementing regulations, 24 CFR Part
3500, as they may be amended from time te time CRESPA, except that the cushion or reserve permitted by
RESPA for unanticipated disbursements or disbursements before the Borrower's payments are available In the
account may not be based on amounts due for the morigage Insurance premium,

if the amounts held by Lender for Escrow liems exceed the amounts permitted to be held by RESPA,
Lender shall account to Borrower for the excess funds as required by RESPA. ifthe amounts of funds held by
Lender at any time are not sufficient to pay the Escrow items when due, Lender may notify the Borrower and
require Borrower to make up the shortage as permitied by RESPA.

The Escrow Funds are pledged as additional security for all sums secured by this Security instrument. If
Borrower tenders to Lander the full payment of all such sums, Borrower's account shall be credited with the
balance remaining for all installment items (@), (b), and (c) and any mortgage insurance premium installment
that the Lender has not become obligated to pay to the Secretary, and Lendar shail promptly refund any excess
funds to Borrower, Immediately prior to a foreclosure sale of the Property or its acquisition by Lendar,
Borrower's account shail be credited with any balance remaining for all installments for items (a), (6), and (c).

3. Application of Payments. Ail payments under Paragraphs 1 and 2 shail be applied by Lender as
follows:

FIRST, to the mortgage Insurance premium to be pald by Lender to the Secretary or to the monthly charge
by the Secretary instead of the monthly mortgage Insurance premium;

SECOND, to any texes, special assessments, leasehold payments or ground rents, and fire, flood and
other hazard insurance premiums, as required;

THIRD, to interest due under the Note;

FOURTH, to amortization of the principal of the Note;

FIFTH, to late charges due under the Note.

4. Flre, Flood and Other Hazard Insurance. Borrower shall insure all Improvements on the Property,
whether now in existence or subsequently erected, against any hazards, casualiles, and contingencies,
including fire, for which Lender requires Insurance, This Insurance shall be maintained in the amounts and for
the periods that Lender requires. Borrower shall also insure all improvements on the Property, whether new in
existence or subsequently erected, against loss by floods to the extent required by the Secretary. All insurance
shall be cared with companies approved by Lander. The insurance policies and any renewals shall be held by
Lender and shall include loss payable clauses in favor of, and In a form acceptable to, Lender.

In the event of joss, Borrower shall give Lender immecilate notice by mall. Lencer may make proof of loss
f not mace promptly by Borrower. Each insurance company concemed is hereby authorized and directed to
make payment for such loss directly ta Lender, instead of to Borrower and to Lender jointly. All or any part of
the insurance proceeds may be applied by Lender, at its option, either (a) te the reduction of the indebtedness
under the Note and this Security Instrument, first to any delinquent amounts applied in the order in Paragraph 3,
and then to prepayment of principal, or (b} io the restoration or repalr of the damaged Property. Any
application of the proceeds te the principal shall not extend or postpone the due date of the monthly payments
which are referred to in Paragraph 2, or change the amount of such payments. Any excess insurance procesds
over an amount required to pay all outstanding indebtedness under the Note and this Security Instrument shall
be paid te the entity legally entitled therato,

in the event of foreclosure of this Security Instrument or other transfer of tite to the Property that
extinguishes the indebtedness, all right, tle and interest of Borrower in and to insurance policies In force shail
pass to the purchaser.

5, Occupancy, Preservation, Maintenance and Protection of the Property; Borrowers Loan
Application; Leasehotds. Borrower shall occupy, establish, and use the Property as Borrower's principal
residance within sixty days after the execution of this Security Instrument (or within sixty days of a later sale or
transfer of the Property) and shall continue to occupy the Property as Borrower's principal residence for at least
one year after the date of occupancy, unless Lender determines that requirement will cause undue hardship for
Borrower, or unless extenuating clrcumstances exist which are beyond Borrower's control. Borrower shall
notly Lender of any extenuating circumstances. Borrower shall not commit waste or destroy, damage or
substantlally change the Property or allow the Property to deteriorate, reasonable wear and tear excepted.
Lender may inspect the Property if the Property is vacant or abandoned or the loan is in default. Lender may
take reasonable action to protect and preserve such vacant or abandoned Proparly. Borrower shall also be In
default If Borrower, during the joan application process, gave materially false or inaccurate Information or
statements to Lender (or failed to provide Lender with any material Information} In connection with the loan
avidenced by the Note, including, but not limited to, representations concerning Borrower's occupancy of the
Property as a principal residence. if this Security Instrument is on a leasehold, Borrower shall comply with the
provisions of the lease. if Borrower acquires fea title to the Property, ihe leasehold and fee title shall not be
merged unless Lender agrees to the merger in writing.

6. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in
connection with any condemnation or other taking of any part of the Property, or for conveyance tn place of
condemnation, are hereby assigned and shall be pald to Lender to the extent of the full amount of the
indebtedness that remains unpald under the Note and this Security Instrument, Lender shall apply such
proceeds to the reduction of the indebledness under the Note and this Securlly instrument, first to any

FHA Washington Deed of Trust (10/95)
295SB (02-97) Page 2 of 5

9810169480

Reviewer ID: Douglas _Theener_2019-10

>
t

 

23 43:07:48

 

£5)
4

 

AO Riot. 1 O/OFf/1.0-4-49245Q
ig CM LOreaor la LO. 20.29

Pg:

O
 

-&

 

delinquent amounts applied in the order provided In Paragraph 3, 2 C io ane : oa a

application of the proceeds to the principal shall not extend or postpone the dua date of ihe monthly payments,
which are refered to in Peragraph 2, dr change the amount of such payments, Any excess proceeds over an
amount required to pay all outstanding indebtedness under the Note and this Security instrument shall be pald
to the entity legally entitled thereto.

7, Charges to Borrower and Protection of Lender's Rights in the Proparty. Borrower shall pay all
govemmental or municipal charges, fines and impositions that are not included in Paragraph 2. Borrower shail
pay these obligations on time directly to the entity which is owed the payment. if failure to pay would adversely
affect Landers interest In the Property, upon Lender's request Borrowar shall promptly furnish to Lender
receipis evidencing these payments.

if Borrower fails to make these payments or the payments required by Paragraph 2, or falls to perform any
other covenants and agreements contained in this Security Instrument, or there is a legal proceading thal may
significantly aifect Lender's rights in the Property {such as a proceeding in bankruptcy, for condemnation or to
enforce laws or regulations), then Lender may do and pay whatever is necessary to protect the value of the
Property and Lender's rights in the Property, including payment of taxes, hazard insurance and other items
mentioned In Paragraph 2.

Any amounts disbursed by Lencler under this Paragraph shall becorna an additional debt of Borrower and
be secured by this Seourlty Instrument, These amounts shail bear interest from the date of disbursement at the
Note rate, and at the option of Lender shail be immediately due and payable.

Borrower shail promplly discharge any len which has pricrity over this Securlty Instrument unless
Borrower: (2) agrees in writing to the payment of the obligation secured by the en in a manner acteptable to
Lender; (b) contests in good faith the ‘len by, or defends against enforcement of the fien In, jegal proceedings
which in the Lender's opinion operate to pravent the enforcement of the flen; or (c) secures from the holder of
the fen an agreement satisfaciory to Lender subordinating the lien to this Security Instrument. if Lender
determines that any part of the Property Is subject to a fen which may attain priority over this Security
instrument, Lender may give Borrower a notices Kdentilying the lien. Borrower shall satisfy the lien or lake one cr
mora of the actions set forth above within 10 days of the giving of notice.

& Fees, Lender may collect fess and charges authorized by ihe Secretary.

9. Grounds for Acceleration of Debt.

(a) Default. Lender may, except as limited by raguiations issued by the Secretary In the casa of
payment defaulls, require immediate payment in ful of all sums secured by this Security instrament if:
@ Borrower defaults by failing to pay In full any monthly payment required by this Security
Instrument prior to or on the due dais of the next monthly payment, or
(i) Borrower defaults by falling, for a period of thirty days, to perform any other obligations
contained In this Security instrument.
(b) Sale Without Credit Approval. Lender shall, if permitied by applicable iaw (including section
341(d) of the Gam-St Germain Depository Institutions Act of 1982, 12 U.S.C, 1701}-3(d)) and with the
prior approval of the Secretary, require immediate payment in full of all the sums secured by this
Security Instrument if
6) All or part of the Property, or a beneficial Interest in a trust owning all or past of the Property, is
sold or otherwise transferred (other than by davise or descent}, and
(i) The Property is not cocupied by the purchaser or grantee as his or her principal residence, or
the purchaser or grantee does so occupy the Property, but his or her credit has not bean
approved In accordance with the requirements of the Secretary,
(c} No Walver, if circumstances occur thal would pemit Lender to require Immediate payment in full,
but Lender does not require such payments, Lender does not waive Its rights with raspect to
subsequent svents.
(qd) Regulations of HUD Secretary. In many circumstances regulations issued by the Secretary will
limit Lender's rights in the case of payment defaults to require Immediate payment in full and foreclose
if not paid, This Security Instrument doas not authorize acceleration or foreclosure if not permitted by
regulations of the Secretary.
fe) Mortgage Not Insured, Borrower agrees that if this Security Instrument and the Note are not
determined to be eligible for Insurance under the National Housing Act within eight months from the
date hereof, Lender may, at its option require immediate payment in full of al sums secured by this
Security instrument. A written statement of any authorized agent of the Secretary dated subsequent to
eight months frorn the date hereof, declining to insure this Security Instrument and the Note, shall be
deemed conclusive proof of such ineligibility. Notwithstanding the foregoing, this option may not be
exercised by Lender when the unavailability of insurance is solely due tc Lender's failure to remit a
mortgage Insurance premium to the Secretary,

40, Heinstatement, Borrower has a right to be reinstated if Lender has required immediate payment in full
because of Borrower's failure to pay an amount due under the Note or this Security Instrument This right
applies even alter foreclosure proceedings are instituted. To reinstate the Security instrument, Borrower shall
tender in alump sum all amounts required to bring Borrower's account current including, to the extent they are
obligations of Borrower under this Security Instrument, foreclosure costs and reasonable and customary
attomeys' fees and expenses properly associated with the foreclosure proceeding. Upon reinstatement by
Borrower, this Security Instrument and the obligations that it secures shail remain in effect as if Lender had not
required immediate payment In full, However, Lender Is not required to permit reinstatement if: (} Lender has
accepted reinstatement alter the commencement of foreclosure proceedings within two years Immediately
preceding the commencement of a current foreclosure proceeding, (i) reinstatement will preclude foreciosure
on different grounds in the future, or (@) reinstatement will adversely affect the priority of the lien created by this
Security Instrument,

44. Borrower Not Released; Forbearance by Lender Not a Walver. Extension of the time of payment
os modification of amortization of the sums secured by this Securiy Instrument granted by Lender to any
successor in interest of Borrower shail not operate to release the Hability of the original Borrower or Borrower's
successor in Interest. Lender shall not be required to commence proceedings against any successor In interest
of refuse to extend time for payment or otherdse modify amortization of the sums secured by this Securty
instrument by reason of any demand made by the original Borrower or Borrower's successors in interest. Any

FHA Washington Deed of Trust (10/95}
23530 (02-97) Page 3 of 5

9810160480

Reviewer ID: Douglas _Theener_2019-1

D-23 13:07:48

 

 

Late AL Ta hecee heh Fred Aik ror pabeenta leds
Vrovyi LS LI. LVioVLy LU. fU. oS

1
       

COMisaig
right or remedy,

12. Successors and Assigns Bound; Joint and Several Liability; Co-Signers. The covenants and
agreements of this Security Instrument shall bind and benefit the successors and assigns of Lender and
Borrower, subject to the provisions of Paragraph 9(b). Borrower's cavenants and agreements shall be joint and
several. Any Borrower who co-signs this Security Instrument but does not execute the Note: (a) is co-signing
this Security Instrument only to mortgage, grant and convey that Borrower's interest in tha Property under the
terms of this Securlly Instument: (6) is not personally obligated to pay the sums secured by this Security
Instrument; and (c} agrees that Lender and any other Borrower may agree to extend, modify, forbear or make
any accommodations with regard to the terms of this Security Instrurnent or the Note without that Borrower's
consent.

43. Notices. Any notice to Borrower provided for in this Security instrument shail be given by delivering it
or by mailing it by first class mall uniess applicable law requires use of another method, The natice shall be
directed to tha Property Address or any other address Borrower designates by notice to Lender, Any notice to
Lender shail be given by first class mall to Lender's address stated herein or any address Lender designates by
notice to Borower. Any notice provided fer in this Security instrument shail be deemed to have been given to
Borrower or Lender when given as provided in this paragraph.

44. Governing Law; Severability. This Security instrument shall be governad by Federal law and the law
of the jurisdiction in which the Property is locateci. In the event that any provision or clause of this Security
insttument or the Note conflicts with applicable law, such conflict shall not affect other provisions of this Security
instrument or the Note which can be given effact without the conflicting provision, To this end the provisions of

this Securlly Instrument and the Note are declared to be severable.

18. Borrower’s Copy. Borrower shail be given one conformed copy of the Note and of this Security

Instrument.

16. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or
release of any Hazardous Substances on or in the Property. Borrower shall not do, nor alow anyone else to do,
anything affecting the Property that is in violation of any Environmental Law. The preceding two sentences shalf
not apply to the presence, use, or storage on the Property of small quantities of Hazardous Substances that are
generally recognized to be appropriate to normal residential uses and to maintenance of the Proparly.

Borrower shall promplly give Lender written notice of any investigation, claim, demand, lawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any Hazardous
Substance or Environmental Law of which Borrower has actual knowlecige. if Borrower learns, or Is notified by
any governmental or regulatory authority, that any removal or other remediation of any Hazardous Substances
affecting ihe Property is necessary, Borrower shall promptly take all necessary remedial actions In accordance
with Environmental Law.

AS used In this paragraph 16, “Hazardous Substances’ are those substances defined as toxic or
hazardous substances by Environmental Law and the following substances: gasoline, kerosene, other
flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing
asbestos or formaldehyde, and radioactive materials. As used in the paragraph 16, “Environmental Law" means
federal laws and laws of the jurisdiction where the Property is located that relate fo health, safety or
environmental protection.

NON-UINIFORM COVENANTS, Borrower and Lender further covenant and agree as follows:

17. Assignment of Rents. Borrower unconditionally assigns and transfers to Lender all the rents and
revenues of the Property. Borrower authorizes Lender or Lender's agents to collect the rents and revenues and
hereby directs each tenant of the Property to pay the rents to Lender or Lender's agents. However, prior to
Lender's notice ta Borrower of Borrower's breach of any covenant or agreement in the Security Instrument,
Borrower shail collect and recelve all rants and revenues of the Property as trusiee for the benefit of Lender and
Borrower, This assignment of rents constitules an absolute assignment and not an assignment for additional
security only.

i Lender gives notice of breach to Borrower: (2) all rants received by Gorrower shall be held by Borrower
as trustee for benefit of Lender only, to be appiled to tha sums securad by the Security Instrument; (6) Lender
shall be entitled to collect and receive all of the rents of the Property; and (c) each tenant of the Property shall
pay all rents due and unpaid to Lender or Lender's agent on Lender's written demand to the tenant.

Borrower has not executed any prior assignrnent of the rents and has not and will net perform any act that
would prevent Lender from exercising its rights under this Paragraph 17.

Lender shall not be required fo enter upon, take control of or maintain the Properly before or after giving
notice of breach to Borrower. However, Lender or a judicially appointed raceiver may do so at any time there is
abreach. Any application of rents shall not cure or waive any default or invalidate any other right or remedy of
Lender. This assignment of rents of the Properly shall terminate when the debt secured by the Security

instrument is paid in full.

18 Foreclosures Procedure. if Lender requires immediate payment in full under Paragraph 9, Lender
may Invoke the power of sale and any other remedies permitted by applicable law. Lender shall be
entitled ta collect all expenses incurred In pursuing the remedies provided In this Paragraph 18,
including, but not limited to, reasonable attorneys’ fees and casts of title evidence.

if Lender Invokes the power of sale, Lender shall give written notice to Trustee of the occurrence of
an event of default and of Lander’s election to cause the Property to be sold. Trustee and Lender shall
take such action regarding notice of sale and shall give such notices to Borrower and ta other persons
as applicable law may require. After the time required by applicable flaw and afer publication of the
notice of sale, Trustee, without demand on Borrower, shail sall the Property at public auctian to the
highest bidder at the time and place and under the terms designated in the notice of sale in one or more
parcels and in any order Trustee determines. Trustee may postpone sale of the Property for a peried or
periods permitted by applicable law by public announcement al the time and place fixed In the notice of
sole, Lender or its designee may purchase the Property at any sale,

Trustee shall deliver to the purchaser Trustee’s deed conveying the Property without any covenant
or warranty, expressed or Implied. The recitals in the Trustee's deed shall be prima facie evidence of the

FHA Washington Deed of Trust (10/65)
2383D (02-97) Page 4 of §

9810169480

Reviewer ID: Douglas_Theener_2019-10-23 12:07:48

 
 

 

. Trustee shall apply the ae : _ a : . a 7

{a) to all expenses of the sale, Including, but not limited to, reasonable Trustee's and attorneys’ fees; (b)
to all sums secured by this Security Instrument; and (co) any excess to the person or persons legally
entitled to ft or to the clerk of the superlor court of the county In which the sale took place.

if the Lencier’s interest in this Seourlty Instrument Is held by the Secretary and the Secretary
requires Immediate payment In full under Paragraph 9, the Secretary may Invoke the nonjudiclal power
of sale provided In the Single Family Mortgage Foreclosure Act of 1994 (Act’) (12 U.S.C. 3751 et seq.)
by requesting a foreclosure commissioner designated under the Act to commence foreclosure and to
sell the Property as provided In the Act. Nothing In the preceding sentence shail deprive the Secretary
of any rights otherwise avaliable to a Lender under this Paragraph 18 or applicable law.

49. Reconveyance. Upon payment of all sums secured by this Securlly Instrument, Lender shall request
Trustee to reconvey the Property and shall surrender this Securlly Instrument and all notes evidencing debt
secured by this Security instrument to Trustee, Trustee shall raconvay the Property without warranty and
without charge to the person or persons legally entitled to f Such person or parsons shail pay any recordation
costs.

25. Substitute Trustes. in accordance with applicable law, Lender may from time to time appoint a
successor trustee fo any Trustee appointed hereunder who has ceased to act Without conveyance of the
Properly, the successor trustee shall succeed to all the title, power arid duties conferred upon Trustee herein
and by applicable law.

21. Use of Property. The Property is not used principally for agricultural or farming purposes.

Riders to this Security Instrument. if one or more riders are executed by Borrower and recorded
together with this Security instrument, the covenants of each such rider shall be Incorporated into and shall
amend and supplement the covenants and agreements of this Sacurily instrument as if the rider(s) were in a
part of this Seourlty Instrument. [Check applicable box(as)]

CI condomintum Rider (Cl Planned Unit Development Rldar C Growing Equity Rider
[7] Graduated Payment Rider CT other [specity]

BY SIGNING BELOW, Borrower accepts and agrees to the terms contained In this Security Instrument
and in any rider(s) executed by Borrower and recorded with it,

x Bie 4, _ot- Weenie “L?
ERICKA A MICHAL é

 

STATE OF WASHINGTON
County of Riera.

f eerilfy that i know or have salisigginiiitliignge that ERICKA A MICHAL
MARA 5 %
Mh rs

SPP actos, Ze a
is the person who appeared beldre md, epics id'gSlacteacknowledged that hegshasigned this instrument and
acknowledged It to be (hie(fiey tree and alu teOrege ses and purposes mentioned In tha Instrument.

$3;

 

= : "Og. 4 >
Dated: io] (4 lay 2 a “Uy, re iz MBG SK Mek»

ze, : ; ne
(Seal or Stamp} Se Opn (Sesic; at Sumnes

 

OS a ay td.
iy WVASWS Bis
Hina

a

My Appointment Expires: bf l4

REQUEST FOR RECONVEYANCE
JO TRUSTEE:

The undersigned Is the holder of the note or notes secured by this Deed of Trust, Sald note or notes,
together with all other Indebtedness secured by this Deed of Trust, have been pald in full. You are hereby
directed to cance! said note or notes and this Deed of Trust, which are delivered hereby, and to reconvey,
without warranty, all the estate now held by you under this Dead of Trust to the person or persons legally entitled

 

 

thereto,
WASHINGION MUTUAL BANK
DATED: ' a corporation
By
FHA Washington Deed of Trust (10/95)
Rass (2-97) Page 5 of §

reviews? 8 : 1016048 & 019-4

 

 
 

 

RECORD AND RETURN TO:
FIRST AMERICAN TITLE
P.O. BOX 27670

SANTA ANA, CA 92799-7676
ATTN: LMTS

[Space Above this Line for Recording Data]

LOAN MODIFICATION AGREEMENT

Borrower ("I")': ERICKA A MICHAL, AN UNMARRIED INDIVIDUAL

Lender ("Lender"): JPMorgan Chase Bank, as further defined in the Addendum, which is atlached hereto

and incorporated herein**
Date of First Lien Security Instrument (the "Morigage") and Note (the "Note"): OCTOBER 13, 1898

{the "Loan”)
roperty Address: 1627 6TH AVENUE SW
PUYALLUP, WASHINGTON 98371 (the "Property’}

Legal Description:

THE SOUTH 109 FEET OF THE EAST HALF OF LOT 2, BLOCK 6 OF
CLARKSGREEK ADDITION, AS PER PLAT RECORDED IN VOLUME 12 OF
PLATS, PAGE 24, RECORDS OF PIERCE COUNTY AUDITORL SITUATE IN
THE CITY OF PUYALLUP, COUNTY OF PIERCE STATE OF WASHINGTON

Recording Information of Mortgage: Instrument No. 981016480
ofthe Official Records of PIERCE County ; State of WASHINGTON

 

1 if there is more than one Borrower or Mortgagor executing this document, each is referred fo as "I*. For purposes of this
document words signifying the singular (such as "I") shail include the plural (such as “we") and vice versa where appropriate.

LOAN MODIFICATION AGREEMENT {page 7 of 7 pages}
FALPS# CHASEHF400 Rev. 08-10-08 WFi01 v26

Reviewer ID: Douglas Theener_ 2019-10-23 13:07:48

 

a me AAA ELA
a

 

Lewd der ink. a
CI. LUPO L SS LUO. oS rey: ittOret
 

 

B.
C.

D.

E.
F,

FALPS# CHAGEHF400-2 Rev. 08-10-09

if my representations in Section 1 continue to be true in all material respects, then the provisions of
Section 2 of this Loan Modification Agreement ("Agreement") will, as set forth in Section 2,
amend and supplement (i} the Mortgage on the Property, and (if) the Note secured by the Mortgage.
The Mortgage and Note together, as may previously have been amended, are referred to as
the "Loan Docurnents". Capitalized terms used in this Agreement have the meaning given to them
in the Loan Documents.

| have provided confirmation of my financial hardship and documents to permit verification of all of
my income to determine whether | qualify for the offer described in this Agreement. This Agreement
will not take effect unless and until the Lender signs it.

1. My Representations. | represent to Lender and agree:

A,

lam experiencing a financial hardship, and as a result, am either in default under the
Loan Documents or a default is imminent.

The Property is neither in a state of disrepair, nor condemned.

There has been no change in the ownership of the Property since | signed the Loan
Documents.

j am not a party to any litigation involving the Loan Documents, except to the extent | may
be a defendant in a foreclosure action.

Ihave provided documentation for all income that! earn.
All documents and information | provide pursuant to this Agreement are true and correct.

2. The Modification. The Loan Documents are hereby modified as of MARCH 13, 2010
(the "Modification Effective Date"), and ail unpaid late charges are waived. The Lender agrees
to suspend any foreclosure activities so long as | comply with the terms of the Loan Documents,
as modified by this Agreement. The Loan Documents will be modified, and the first modified
payment will be due on the date set forth in this Section 2:

A. The Maturity Date willbe: APRIL 1, 2040

5. The modified principal balance of my Note will include all amounts and arrearages that
will be past due (excluding unpaid late charges) and may include amounts towards taxes,
insurance , or other assessments. The new principal balance of my Note is
§ 182,012.43 {ihe "New Principal Balance”).

GC. Interest will begin to accrue as of APRIL 1, 2010 . The first new monthly payment
on the New Principal Balance will be due on MAY 1, 2010 , and monthly on the
same day thereafter.

My payment schedule for the modified Loan fs as follows:
LOAN MODIFIGATION AGREEMENT (page 2 of 7 pages)

WF101 v26

Reviewer ID: Douglas Theener 2019~10~-2

2

1370

od

: 48

 

 

 

beeen YG eh DOD Oe Be DC St Pte tO ots Et, tle oig tO coco,” 6PU. le Or oe
 

i promise to pay interest on the New Principal Balance af the rate of 6.500 %
annually. | promise to make consecutive monthly payments of principal and interest in the
amount of $ 749.55 , which is an amount sufficient to amortize the New Principal
Balance over a period of 3680 monihs.

The above terns in this section 2.C shall supersede any provisions io the contrary in the
Loan Decuments, including but not limited to provisions for an adjustable or step interest

rate.

D. agree to pay in full (i) the New Principal Balance, and (ii) any other amounis still owed under
the Loan Documents by the earliest of the date | sell or transfer an interest in the Property,
subject to Section 3.E below, the date | pay the entire New Principal Balance, or the Maturity
Date.

E. | will be in defauit if | do not (1) pay the full amount of a monthly payment on the date it is
due, or (if) comply with the terms of the Loan Documents, as modified by this Agreement,
If a default rate of interest is permitted under the current Loan Documenis, then in the
event of default, the interest that will be due on the New Principal Balance will
be the rate set forth in section 2.C.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

LOAN MODIFICATION AGREEMENT (page 3 of 7 pages)
FALPS# CHASEHF41000 Rev. 08-10-08 WPF itt v26

 

 

Reviewer ID: Douglas Theener 2019-10-23 13:97 eT

 

CASE 19-42329-BDL DOC 35-1 Fed TO/25/19 Ent. 10/25/19 16:25:29 Pg. 13 01el
 

 

A. That this Agreement shall supersede the terms of any modification, forbearance or
workout plan, if any, that | previously entered into with the Lender.

B. To comply, except to the extent that they are modified by this Agreement, with all
covenants, agreements, and requirements of Loan Documents including my agreement
to make all payments of taxes, insurance prerniums, assessments, impounds, and all
other payments, the amount of which may change periodically over the term of my Logan.
This Agreement does not waive future escrow requirements. ifthe Loan includes callection
for tax and insurance premiums, this collection will continue for the life of the Loan.

©. That the Loan Documents are composed of valid, binding agreements, enforceable in
accordance with their terms and are hereby reaffirmed.

D. That all terms and provisions of the Loan Documents, except as expressly modified by
this Agreement, remain in full force and effect; nothing in this Agreement shall be
understood or construed to be a satisfaction or release in whole or in part of the
obligations contained in the Loan Documents; and that except as otherwise specifically
provided in, and as expressly modified by, this Agreement, the Lender and | will be bound
by, and will comply with, all of the terrns and provisions of the Loan Documents.

E. That, as of the Modification Effective Date, notwithstanding any other provision of the Loan
Documents, | agree as follows: If all or any part of the Property or any interest in it is sold or
transferred without the Lender’s prior written consent, the Lender may, at its option, require
immediate payment in full of all surns secured by the Mortgage. However, the Lender
shall not exercise this option if federal law prohibits the exercise of such option as of the date
of such sale or transfer. ifthe Lender exercises this option, the Lender shall give me notice
of acceleration. The notice shall provide a period of not less than thirty (30) days from the
date the notice is delivered or mailed within which | must pay all sums secured by the
Morigage. If | fail to pay these sums prior to the expiration of this period, the Lender may
invoke any remedies permitted by the Morigage without further notice or demand on me.

F. That, as of the Modification Effective Date, a buyer or transferee of the Property will not
be permitted, under any cirournstance, to assume the Loan. In any event, this Agreement
may not be assigned to, or assumed by, a buyer of the Property.

G. if any document is lost, misplaced, misstated, or inaccurately reflects the true and correct
terms and conditions of the Loan Documents as amended by this Agreement, within ten (10)
days after my receipt of the Lender's request, | will execute, acknowledge, initial, and deliver
tothe Lender any documentation the Lender deems necessary to replace or correct the lost,
misplaced, misstated, or inaccurate document(s). If | fall to do so, | will be Hable for any
and ail loss or damage which the Lender reasonably sustains as a result of my failure.

H. All payment amounts specified in this Agreement assume that payments will be made as
scheduled.
|. {f the Borrower(s) received a discharge in a Chapter 7 bankruptcy subsequent to the

execution of the Loan Documents, the Lender agrees that such Borrower(s) will not have
personal liability on the debt pursuant to this Agreement.

3, Additional Agreements. | agree to the following:

LOAN MODIFICATION AGREEMENT {oage 4 of 7 pages)
PALPS# CHASEHF400-4 Rev. 08-10-08 WF101 v26

 

Reviewer ID: Douglas Theener_ 2019-10-23 13:07: }

 

= = = | : TS T623°29 PU Tf Or 2t
J. That in agreeing to the changes to the original Loan Documents as reflected in this
Agreement, the Lender has relied upon the truth and accuracy of all of the representations
made by the Borrowers), both in this Agreement and in any documentation provided by oron
behalf of the Borrower(s) in connection with this Agreement. If the Lender subsequently
determines that such representations or documentation were not truthful or accurate, the
Lender may, at its option, rescind this Agreement and reinstate the original terms of the
Loan Documents as if this Agreement never occurred.

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

In Witness Whereof, the Lender and | have executed this Agreement. +

 

 

 

 

 

 

 

WASHINGTON MUTUAL BANK A
Lender ~, Borrower
tt | | ERICKA A MICHAL
é OS [ i 2h ue
Lender's Signatyre ¥ Date § *
B/I3/ 2010
Date
By: WASHINGTON MUTUAL BANK {Seal}
Lender Borrower
Lender's Signature Date
Dale
LOAN MODIFICATION AGREEMENT {eage 5 of 7 pages)
FALPS# CHASEHF400-5 Rev. 08-10-09 WE104 v26

Reviewer ID: Douglas _Theener 2019-10-23 13:07:48

 

 
 

 

 

 

 

 

 

 

 

(Seal)
Borrower
Date

(eal)
Borrower
Date

Seal)
Borrower
Date

Geal)
Borrower
Date

[Space Below This Line For Acknowledgement in Accordance with Laws of Jurisdiction}

LOAN MODIFIGATION AGREEMENT (page 6 of 7 pages)
FALPS# CHASEHF400-6 Rev. 08-10-08 W101 v26

 

Reviewer ID: Douglas Theaner 2019-10-23 13:07:46

 
[Space Below This Line For acknowledement

BORROWER ACKNOWLEDGMENT

State of Washington

Prertre

| certify that | know or have satisfactory evidence that
ERICKA A MICHAL

County of

 

 

is the person who appeared before me, and said person acknowledged that (he/she) signed this
instrument and acknowledged it to be (his/her) free and voluntary act for the users and purposes

mentioned in the instrument.

2-12-40 Chom & Huger

 

       
 

 

  
  
 

 

 

 

 

Dated
’ Gels cellar netlabel Ein ndh (Signature)
f (Seal or stamp) “ 2]
Watary Pub Notary.
ee aamicgtort ? Title
* Z. Mv Appoiniment Expires Aug 24, 207% { My appointment expires 24-201 (
Peppers we WLENDER ACKNOWLEDGMENT
state or HOVIAQ. county or Duval
The foregoing instrument was acknowledged before me this“ Do 0 by
PATRICK MCGROARTY , the VICE PRESIDENT

 

of oye

 

 

 

 

  
     
 

 

 

a
Signature of Person Taking Acknowlecgme Me AY
Printed Namé SAATEEN HAMILTON
Title or Rank Notary Public, State or Florida
Serial Number, if any Comm, No, DD 851774
LOAN MODIFICATION AGREEMENT (page 7 of 7 pages)

FALPS# WACHASEHF400-7 Rev. 08-10-09 WFIO4 v26

 

Reviewer ID: Douglas _Theener 2019-10-23 13:07: 48

 

 
 

 

ADDENDUM TO LOAN MODIFICATION AGREEMENT

THIS ADDENDUM is made this 13TH day of MARCH, 2010 and is incorporated into
and shall be deemed to amend and supplement the Loan Modification Agreement made by the undersigned
ithe "Borrower") in favor of WASHINGTON MUTUAL BANK

(the "Lender") and dated the same date as this Addendum (the "Agreement”).
The Borrower and the Lender enter into the Agreement with reference to the following stipulated fact:

Pursuant to a Purchase and Assumption Agreement dated September 25, 2008, JPMorgan
Chase Bank, National Association acquired loans and certain other assets of Washington
Mutual Bank from the Federal Deposit Insurance Corporation acting as receiver, including
but not limited to the Note and Security Instrument referenced in the Agreement. Although
your loan was acquired by JPMorgan Chase Bank, your loan will continue to be serviced
under the name "Washington Mutual” and you will make your payments to Washington

Mutual.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this

 

 

 

 

 

 

Addendum.

tute a Waka Ly
Boryor wer Borrower
iin A MI CHAL
Borrower Borrower
Borrower Borrower
FALPS8 JPMCB.ADD Rev. 01-15-09 Page t of I

 

Reviewer ID: Douglas_Theener_ 2019-10-23 13:07:48

 

——€ase-19-42329-BDE
Date: MARCH 13, 2010
Lender: WASHINGTON MUTUAL BANK

Borrower: ERICKA A MICHAL

Property Address: 1627 6TH AVENUE SW
PUYALLUP, WASHINGTON 98371

NOTICE OF NO ORAL AGREEMENTS

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN TRE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Reeeipt of Notice. The undersigned hereby admit to having each received and read a copy of this Notice on or before
exectition of the Loan Agreement. “Loan Agreement” means one or more promises, promissory notes, agreements,
undertakings, security agreements, deeds of trust or other documents, or commitments, or any combination of those
actions or documents, pursuant to which a financial institution loans or delays repayment of or agrees to loan or delay
repayment of money, goods or any other thing of yalueor to otherwise extend credit or make a financial accommodation.

duile. Of Vien he é a8 fiz/eeo
Borrower a Uo i i Date

 

 

 

 

 

ERICKA A MICHAL

Borrower Date
Borrower Date
Borrower Date
Borrower Date
Borrower Date

Notice of No Oral Agreements

First American Loan Production Services
©2008 First American Real Estate Solutions LLC
FALPS# FANDO33 Rev. 12-10-08

 

Reviewer ID: Douglas Theener 2019-10-23 13:07:48

 

 
Date: MARCH 13, 2010
Lender: WASHINGTON MUTUAL BANK

Borrower: ERICKA A MICHAL

Property Address: 1627 6TH AVENUE SW
PUYALLUP, WASHINGTON 98371

ERRORS AND OMISSIONS
COMPLIANCE AGREEMENT

in consideration of WASHINGTON MUTUAL BANE.

(the “Lender") agreeing to modify the referenced loan (the “Loan") to the Borrower, the Borrower agrees that if
requested by the Lender, the Borrower will correct, or cooperate in the correction of, any clerical errors made in any
document or agreement entered into in connection with the modification of the Loan, if deemed necessary or desirable
in the reasonable discretion of the Lender, to enable Lender to sell, convey, seck guaranty or market the Loan to any
entity, including without limitation, the Federal National Mortgage Association, the Federal Home Loan Mortgage
Corporation, the Government National Mortgage Association, the Federal Housing Authority, the Department of
Veterans Affairs or any municipal bond authority.

The Borrower agrees to comply with all sach requests made by the Lender within 30 days of receipt of written request
fromthe Lender. Borrower agrees to assume all costs that may be incurred by the Lender, including without limitation,
actual expenses, legal fees and marketing losses, as a result of the Borrower's failure to comply with all such requests
within such 30 day time period.

The Borrower makes this agreement in order to assure that the documents and agreements executed in connection with
the modification of the Loan will conform to and be acceptable in the marketplace in the event the Loan is transferred,

conveyed, guaranteed or marketed by the Lender.

Bhueth A. ie f? asl zien

ERICKA A MICHAL i Date

 

Date

 

Date

 

Date

 

Date

 

Date

First American Loan Production Services Exrors and Omissions Compliance Agreement

©2008 First American Real Estate Solutions LLC
FALPS# FANDO34 Rev. 12-10-08

 

Reviewer ID: Douglas Theener 2019-10-23 13:07:4
d

 

Case 19-4Z2s2Z9-BDE DOC so-1 Filed 10/25/19 Ent. LO/2Z5/1¥ LolZzsi2y PG: 20 OT 241
 
   

schemes
Oita at Sth

eee ee eee Na AUDITOR, Pierce County. WASHINGTON

C/O NTC 2100 Alt. 19 North

Paim Harbor, FL 34683

 

CORPORATE ASSIGNMENT OF DEED OF TRUST

Contact JPMORGAN CHASE BANK, N.A. for this instrument 780 Kansas Lane, Suite A, Monroe, LA
71203, telephone # (866) 756-8747, which is responsible for receiving payments.

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER OF WASHINGTON
MUTUAL BANK, WHOSE ADDRESS IS 700 Kansas Lane, MC 8000, MONROE, LA, 71203,
{ASSIGNOR), by these presents does convey, grant, sell, assign, transfer and set over the described Deed of Trust
with all interest secured thereby, all liens, and any rights due or to become due thereon to JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, WHOSE ADDRESS IS 700 Kansas Lane, MC 8000, MONROE, LA
71203 (866)756-8747, ITS SUCCESSORS OR ASSIGNS, (ASSIGNEE)

Said Deed of Trust is dated 10/13/1998 and executed by ERICKA A. MICHAL, there and with
TRANSNATION as Original Trustee, to WASHINGTON MUTUAL BANK and recorded 10/16/1998 in Book
nla, Page n/a, and/or Instrument # 9810160480 in the office of the Recorder of PIERCE County, WA.
Modification: DT 02/04/2002 REC DT 05/15/2002 INST 200205150218

LOT 2 BLK 6 CLARKSCREEK ADN VOL [2 PG 24

Tax Code/PIN: Parcel ID #: 3055000555
Property more commonly known as: 1627 6TH AVE SW., PUYALLUP, WA 98371

This Assignment is made without recourse, representation or warranty, express or implied, by the FDIC in
its corporate capacity or as Receiver.

This Assignment is intended to further memorialize the transfer that occured by operation of law on
September 25, 2008 as authorized by Section 11(@)2)G)(DUD of the Federal Deposit Insurance Act, 12
U.S.C, $1821 (d)\(2G)UKD)

IN WITNESS WHEREOF, this Assignment is executed on_O7 j O© 2012 (CMMMDDIYYYY).
FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER OF WASHINGTON MUTUAL
BANK, by JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, its Attorney-in-Fact (POA
RECORDED: 11/21/2011 DOC#: 20111121) POA RECORDED: 11/21/2011 DOC#: 20111121

 

   

VICE PRESIDENT
STATE OF LOUISIANA PARISH OF OUACHITA
oy Q ipo (MM/DD/YY YY), before me appeared
. (@ me personally known, who did say that he/she/they is/are the

VICE PRESIDENT of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Aurmey-in-Fact for
FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER OF WASHINGTON MUTUAL
BANK and that the instrument was signed on behalf of the corporation (or association), by authority from its
board of directors, and that he/she/they acknowledged the instrument to be the free act and deed of the
corporation (or association).

hb bette
Ltaborcdt? Fgh hs
Notary Public - State of LOUISIANA
Commission expires: Upon My Death

 

  

Document Prepared By: E.Lance/NTC, 2106 Alt. 19 North, Paln Harbor, FL 34683 (800)346-9152

 

Reviewer ID: Douglas Theener 2019-10-23 13:07:48

Case 19-42329-BDL Doc 35-1 Filed 10/25/19 Ent. 10/25/19 16:23:29 Pg. 21 of 21
